 

 

f
Case 20-13189 Doc1 Filed 03/10/20 Page 1 of 54

 

 

Fill in this information to identify your case: ~~ ‘
& g

ole ' Be OF ges
| United States Bankruptcy Court for the: <f 2p a pee o
i | ee a i.

District of Maryland “ S OP y *% if

i ~

OS; 8 o
» Case number (if known): Chapter you are filing under: i a * 7 My, m, Fite
Chapter 7 / Poss ges
OQ) Chapter 11 Og e, . /9
i (J Chapter 12 : Pige “ mf iy oo.
CO) Chapter 13 ; "ORL by Gig GM Check if this is an
oe As amended filing

$225 é
Official Form 101 at fol 2497S

Voluntary Petition for Individuals Filing for Bankruptcy

The bankruptcy forms use you and Debtor 7 to refer to a debtor fiting alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 1 in ail of the forms.

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

12/17

Identify Yourself

/4. Your full name

i Write the name that is on your

: government-issued picture
identification (for example,
your driver's license or
passport).

Bring your picture
identification to your meeting
with the trustee.

 

 

 

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):
Robin
First name First name i
Kiana

Middle name Middle name

Williams

Last name Last name

Suffix (Sr., Jr. il, Ul)

Suffix (Sr., Jr, 1, 1D

 

 

 

 

 

 

 

 

(ITIN)

Official Form 101

| 2. All other names you Robin
have used in the last 8 Firstname First name
years Kiana :
Include your married or Middle name Middle name
maiden names. Watkins
Last name Last name
Robin :
First name First name :
Kiana
Middle name Middle name
Dukes
Last name Last name i
| 3. Only the last 4 digits of
| your Social Security wx xx _ tO 8 4 ROC OK =
number or federal OR OR
Individual Taxpayer
Identification number 9 xx - xx - 9 xx - xx -

Voluntary Petition for Individuals Filing for Bankruptcy

page 1

 
Robin

Debtor 1

Case 20-13189 Doc 1

Kiana

Williams

 

First Name Middle Name

Last Name

Case number (if known).

 

Filed 03/10/20 Page 2 of 54

 

_4. Any business names

- and Employer
Identification Numbers
(EIN) you have used in
the last 8 years

Include trade names and
doing business as names

About Debtor 1:

4 have not used any business names or EINs.

About Debtor 2 (Spouse Only in a Joint Case):

LJ | have not used any business names or EINs.

 

Business name

Business name

 

Business name

Business name

 

 

 

 

 

EN EN
EN ENO
5. Where you live If Debtor 2 lives at a different address:
15 Aven Way
Number Street Number Street
Nottingham MD 21236
City State ZIP Code City State ZIP Code
Baltimore County
County County

If your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

If Debtor 2’s mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

 

 

 

Number Street Number Street

P.O. Box P.O. Box

City State ZIP Code City State ZIP Code
_ 6. Why you are choosing Check one: Check one:

this district to file for
bankruptcy

a Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

(J | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

CJ Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

CJ | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

 

 

Official Form 101

 

Voluntary Petition for Individuals Filing for Bankruptcy page 2

 
Debtor 4

Case 20-13189 Doc 1

Robin

First Name

Kiana

Middle Name

 

Filed 03/10/20 Page 3 of 54

Williams

Last Name

Case number (if known)

Part a: | Tell the Court About Your Bankruptcy Case

7.

The chapter of the
Bankruptcy Code you
are choosing to file
under

Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.

Wd Chapter 7

©) Chapter 11
Q) Chapter 12
QO) Chapter 13

 

 

 

How you will pay the fee

4 i will pay the entire fee when | file my petition. Please check with the clerk’s office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier’s check, or money order. If your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.

CJ I need to pay the fee in installments. If you choose this option, sign and attach the
Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

J 1 request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). If you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

 

10.

11.

 

 

 

 

Have you filed for No
bankruptcy within the
last 8 years? UL) Yes. District When Case number
MM/ DD/YYYY
District When Case number
MM / DD/YYYY
District When Case number
MM / DD/YYYY
Are any bankruptcy W No

cases pending or being
filed by a spouse who is
not filing this case with

partner, or by an
affiliate?

UW Yes. Debtor Relationship to you

 

 

 

 

 

. District When Case number, if known,
you, or by a business MM/DD /YYYY
Debtor Relationship to you
District When Case number, if known
MM /DD/YYYY
Do you rent your LINo. Goto line 12.

residence?

Official Form 101

 

WZ Yes. Has your landiord obtained an eviction judgment against you?

WZ No. Go to line 12.

LI Yes. Fill out /nitial Statement About an Eviction Judgment Against You (Form 101A) and file it as
part of this bankruptcy petition.

Voluntary Petition for Individuals Filing for Bankruptcy page 3

 
 

 

Case 20-13189 Doc1 Filed 03/10/20 Page 4 of 54

Debtor 4 Robin Kiana Williams Case number (i known)

 

 

First Name Middle Name Last Name

Report About Any Businesses You Own as a Sole Proprietor

 

12, Are you a sole proprietor Q No. Goto Part 4.
of any full- or part-time
business? LJ Yes. Name and location of business

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as

a corporation, partnership, or
LLC. P P p Number Street

 

Name of business, if any

 

If you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

 

 

City State ZIP Code

Check the appropriate box to describe your business:

U) Health Care Business (as defined in 11 U.S.C. § 101(27A))
Q Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
C) Stockbroker (as defined in 11 U.S.C. § 101(53A))

Ol Commodity Broker (as defined in 11 U.S.C. § 101(6))

(J None of the above

 

13. Are you filing under if you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
Chapter 11 of the can set appropriate deadlines. \f you indicate that you are a small business debtor, you must attach your
Bankruptcy Code and most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if

are you a small business any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

debtor?
Wi No. tam not filing under Chapter 11.
For a definition of smaif
business debtor, see CQ) No. | am filing under Chapter 11, but | am NOT a small business debtor according to the definition in
11 U.S.C. § 101(51D). the Bankruptcy Code.

Q) Yes. | am filing under Chapter 11 and | am a small business debtor according to the definition in the
Bankruptcy Code.

a Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

 

14.Do youownorhaveany (Wno
property that poses or is
alleged to pose a threat Q) Yes. What is the hazard?

 

of imminent and
identifiable hazard to

 

public health or safety?
Or do you own any

property that needs If immediate attention is needed, why is it needed?

 

immediate attention?
For example, do you own

 

perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

Where is the property?

 

Number Street

 

 

City State ZIP Code

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 4

 
Case 20-13189 Doc1 Filed 03/10/20 Page 5 of 54

Debtor 1 Robin Kiana Williams Case number (it known)

First Name Middle Name Last Name

aa Explain Your Efforts to Receive a Briefing About Credit Counseling

 

 

 

15. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannot do so, you are not
eligible to file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 101

About Debtor 1:

You must check one:

Gd | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

CJ I received a briefing from an approved credit
counseling agency within the 180 days before I
filed this bankruptcy petition, but 1 do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

Oi certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, aiong with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

(J | am not required to receive a briefing about
credit counseling because of:

Q) Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
tational decisions about finances.

QO) Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

LI Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

About Debtor 2 (Spouse Only in a Joint Case):

You must check one:

LJ | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

CI) t received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

Qhi certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment pian you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

CJ 1am not required to receive a briefing about
credit counseling because of:

QO Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

( Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

LJ Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for Individuals Filing for Bankruptcy page 5

 
Case 20-13189 Doc 1

Robin

First Name

Debtor 1

Kiana

Middle Name

 

Filed 03/10/20 Page 6 of 54

Williams

Last Name

Case number (if known).

es Answer These Questions for Reporting Purposes

 

16. What kind of debts do
you have?

 

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, family, or household purpose.”

LU No. Go to line 16b.
Wi Yes. Go to line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

(J No. Go to line 16c.
L) Yes. Go to line 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

 

17. Are you filing under
Chapter 7?

Do you estimate that after
any exempt property is

tal No. [am not filing under Chapter 7. Go to line 18.

iQ Yes. 1am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
administrative expenses are paid that funds will be available to distribute to unsecured creditors?

 

 

excluded and Mi No
administrative expenses
are paid that funds will be Q Yes
available for distribution
to unsecured creditors?
18. How many creditorsdo J 1-49 ©) 1,000-5,000 () 25,001-50,000
you estimate that you C) 50-99 (} 5,001-10,000 C) 50,001-100,000
owe? Q) 100-199 CJ 10,001-25,000 CJ More than 100,000
CJ 200-999
19, How much do you i $0-$50,000 (4 $1,000,001-$10 million L] $500,000,001-$1 billion

estimate your assets to
be worth?

(J $50,001-$100,000
CJ $100,001-$500,000
LJ $500,001-$1 million

CJ $10,000,001-$50 million
CI $50,000,001-$100 miltion
L) $100,000,001-$500 million

LY $1,000,000,001-$10 billion
L) $10,000,000,001-$50 billion
O} More than $50 billion

 

20. How much do you
estimate your liabilities
to be?

Sign Below

For you

(4 $0-$50,000

QJ $50,001-$100,000
C) $100,001-$500,000
©) $500,001-$1 million

L) $1,000,001-$10 million

C) $10,000,001-$50 million
LJ $50,000,001-$100 million
LJ $100,000,001-$500 million

LJ $500,000,001-$1 billion

LJ $1,000,000,001-$10 billion
C] $10,000,000,001-$50 billion
(J More than $50 billion

| have examined this petition, and | declare under penalty of perjury that the information provided is true and

correct.

If | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. | understand the relief available under each chapter, and | choose to proceed

under Chapter 7.

if no attorney represents me and | did not pay or agree to pay someone who is not an attorney to heip me fill out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

i understand making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18U.S.C

x

   

Signature of Debtor 4

04 QD2O

Executed on

152, 1341, 1519, and 3571.

l)

x

 

Signature of Debtor 2

MM / DD /YYYY

Executed on
MM / DD

1YYYY

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy

page 6

 
Case 20-13189 Doc1 Filed 03/10/20 Page 7 of 54

 

 

 

Debtor 4 Robin Kiana Williams Case number (if known),

First Name Middle Name Last Name
For you if you are filing this The law ailows you, as an individual, to represent yourself in bankruptcy court, but you
bankruptcy without an should understand that many people find it extremely difficult to represent
attorney themselves successfully. Because bankruptcy has long-term financial and legal

consequences, you are strongly urged to hire a qualified attorney.
If you are represented by
an attorney, you do not To be successful, you must correctly file and handle your bankruptcy case. The rules are very

need to file this page. technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. If that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

If you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

J No
A Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

CL] No
Wi Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
C] No

Wl Yes. Name of Person Valli Lampkin
Attach Bankruptcy Petition Preparer’s Notice, Declaration, and Signature (Official Form 119).

By signing here, | acknowledge that | understand the risks involved in filing without an attorney. |
have read and understood this notice, and | am aware that filing a bankruptcy case without an
attorney may cause me to lose my rights or property if 1 do not properly handle the case.

x Hl x

 

 

 

 

 

 

Signature of Debtor 1 Signature of Debtor 2
y ny ,
Date Dp 2 4 t bab Date
MM/DD /YYYY MM/ DD /YYYY
Contact phone (443) 815-1489 Contact phone
Cell phone Celi phone
Email address robinkwilliams1980@gmail.com Email address

 

 

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 8
Case 20-13189 Doc1 Filed 03/10/20 Page 8 of 54

 

 

 

 

 

Fill in this information to identify your case: pm .
if /
BE Fy
Debtor 1 Robin Kiana Williams uy me ie
First Name Middle Name Last Name - Py £ i
Debtor 2 hy f
(Spouse, if filing) First Name Middle Name Last Name . Be .
EY aw
United States Bankruptcy Court for the: District of Maryland - Btin ' oe f
Case number Gf ry, Aga! an, CQ) Check if this is an
(if known) ‘ Mgnt i OR amended filing
Any

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information 12/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

Summarize Your Assets

 

Your assets
Value of what you own

4. Schedule A/B: Property (Official Form 106A/B)

 

 

 

 

 

1a. Copy line 55, Total real estate, from Schedule A/B..........cccccccsssssssessssssssssesscesssanssuseesssssssessssunnnsssarcessasaueaneseessssseesssateeeee s____0.00
1b. Copy line 62, Total personal property, from Schedule A/B........cccccccseccsssecsecssssesstsssessessesrsusssstssssssesssstsstsatesucsessecensseseeee 3 4,415.76
1c. Copy line 63, Total of all property on Schedule A/B ooo... cccccccccccccccsccssssessssssesssscavsusseaussscsesecacarassnessisassseseessitavassseceeeceveves $ 4,415.76
Ee Summarize Your Liabilities
| Your liabilities

Amount you owe
2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the tast page of Part 1 of Schedule D $

0.00

_ 3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)

3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F s___0.00.

3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6] of Schedule E/F ..........-cccescecsscssscesessessssees + 5 34,146.94

 

 

 

 

 

Your total liabilities g__ 34,146.94
Summarize Your Income and Expenses
_ 4. Schedule |: Your income (Official Form 1061) 7,209.99
Copy your combined monthly income from line 12 Of SCHEMUIC TH .....c.c.cccccccesccscsesccsssuescececssesssvesesesecseseesensivaarectaveessseseesecees $__oewes
5. Schedule J: Your Expenses (Official Form 106J)
Copy your monthly expenses from line 22¢ Of SCHECUIC J o.......csccccssescecccecsecsesseesssuvansevevesusscenssvssesueasssssecarsseaseseaseseesesnsaseneees $ __ 7,313.50.

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 1 of 2

 
 

 

Case 20-13189 Doc1 Filed 03/10/20 Page 9 of 54

Debtor 4 Robin Kiana Williams Case number (f known).

First Name Middle Name Last Name

| Part a: Answer These Questions for Administrative and Statistical Records

 

6. Are you filing for bankruptcy under Chapters 7, 11, or 137

LJ No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

Wd Yes

 

 

 

7. What kind of debt do you have?

Wi Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

LI Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
this form to the court with your other schedules.

 

 

 

 

_ 8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
; Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14. $ 8,269.19

 

 

 

 

- 9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F-:

 

Total claim
From Part 4 on Schedule E/F, copy the following:

9a. Domestic support obligations (Copy line 6a.) $ 0.00
9b. Taxes and certain other debts you owe the government. (Copy line 6b.) s___ 0.00
9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) $. 0.00
9d. Student loans. (Copy line 6f) s_ SC
9e. Obligations arising out of a separation agreement or divorce that you did not report as. $ 0.00

priority claims. (Copy line 6g.) as
9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +¢$ 0.00
9g. Total. Add lines 9a through 9f. $ 0.00

 

 

 

 

 

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 2 of 2

 
 

Case 20-13189 Doc1 Filed 03/10/20 Page 10 of 54

Fill in this information to identify your case and this filing:

Debtor 4 Robin Kiana Williams

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name

 

United States Bankruptcy Court for the: District of Maryland

Case number

 

 

 

 

Official Form 106A/B
Schedule A/B: Property

 

 

() Check if this is an
amended filing

12/15

 

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as compiete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,

write your name and case number (if known). Answer every question.

} Part 4: | Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

wi No. Go to Part 2.

Q) Yes. Where is the property?
What is the property? Check all that apply.
Q) Single-family home

1.1.

LJ puplex or multi-unit buildin
Street address, if available, or other description uplex or multi-unit building

 

C) Condominium or cooperative
(2 Manufactured or mobile home
CJ Land

CL) Investment property

Q) Timeshare

O) other

 

 

City State ZIP Code

 

Who has an interest in the property? Check one.

LI] Debtor 1 only
County CI Debtor 2 only
J Debtor 1 and Debtor 2 only
(J At least one of the debtors and another

 

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$ $

Describe the nature of your ownership

interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

CL) Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

If you own or have more than one, list here:
What is the property? Check all that apply.
| Single-family home

1.2. C1) Duplex or multi-unit building

Street address, if available, or other description

 

LJ Condominium or cooperative
C] Manufactured or mobile home
QC) Lang

LL) investment property

C) timeshare

C) other

 

 

City State ZIP Code

 

Who has an interest in the property? Check one.

© Debtor 1 only
County LJ Debtor 2 only
Q) Debtor 1 and Debtor 2 only
LJ At least one of the debtors and another

 

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$ $

Describe the nature of your ownership
interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

Q) Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

Official Form 106A/B Schedule A/B: Property

page 1

 
 

Case 20-13189 Doc 1

Debtor 1 Robin Kiana

Williams

 

 

First Name Middie Name

1.3.

Last Name

 

Street address, if available, or other description

 

 

City State ZIP Code

 

County

2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
you have attached for Part 1. Write that number here. ................0.0ccccccccccccsececccccnccescececececeesecececscceeceteuuesesseeseess >

he Describe Your Vehicles

What is the property? Check aii that apply.
ia Single-family home

QO Duplex or multi-unit building

C) Condominium or cooperative

LJ Manufactured or mobile home

Q) Lana

L) Investment property

CL) Timeshare

O) other

 

Who has an interest in the property? Check one.
(2 Debtor 1 only

LI} Debtor 2 only

O) Debtor 1 and Debtor 2 only

(CJ) At least one of the debtors and another

Case number (if known),

 

Filed 03/10/20 Page 11 of 54

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$ $
Describe the nature of your ownership

interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

CD Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

 

$ 0.00

 

 

 

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

| No
C) Yes

3.4. Make:
Model:
Year:
Approximate mileage:

Other information:

j

 

i
i

 

 

lf you own or have more than one, describe here:

3.2, Make:
Model:
Year:
Approximate mileage:

Other information:

 

 

 

 

Official Form 106A/B

Who has an interest in the property? Check one.
(J Debtor 1 only

L) Debtor 2 only

CI) Debtor 1 and Debtor 2 only

(J At least one of the debtors and another

CJ Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

C) Debtor 1 only

C) Debtor 2 only

() Debtor 1 and Debtor 2 only

CJ At least one of the debtors and another

(C) Check if this is community property (see
instructions)

Schedule A/B: Property

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

page 2

 
 

Case 20-13189 Doc 1

 

Who has an interest in the property? Check one.

Debtor 4 Robin Kiana Williams
First Name Middle Name
3.3. Make:
Model: CY Debtor 4 only
L) Debtor 2 only
Year:

Approximate mileage:

Other information:

 

 

 

 

3.4. Make:
Model:
Year:
Approximate mileage:

Other information:

 

 

 

 

( pebtor 1 and Debtor 2 only
CJ At least one of the debtors and another

C) Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

CY Debtor 4 only

©) Debtor 2 only

(} Debtor 4 and Debtor 2 only

O) At least one of the debtors and another

CI Check if this is community property (see
instructions)

Case number (if known),

 

Filed 03/10/20 Page 12 of 54

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

4 No
() Yes

4.1, Make:
Model:
Year:

Other information:

 

 

 

 

If you own or have more than one, list here:

4.2. Make:
Mode!:

Year:

 

 

 

 

Who has an interest in the property? Check one.
CQ] Debtor 1 only

J) Debtor 2 only

LI Debtor 1 and Debtor 2 only

(1) At least one of the debtors and another

CJ Check if this is community property (see
instructions)

Who has an interest in the property? Check one.
Q) Debtor 4 only

LQ Debtor 2 only

L Debtor 1 and Debtor 2 only

Do not deduct secured ciaims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current vaiue of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D-:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the

 

: entire pro ? ortion you own?
Other information: CJ At least one of the debtors and another property P y
Cl Check if this is community property (see $ §
instructions)
5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages 0.00
you have attached for Part 2. Write that mumber Were ooo... ceccccccseccssscceessuecsscssessucsnsensecevessecssessussauessvessesseecesetsesstessessses »>

Official Form 106A/B

Schedule A/B: Property

page 3

 

 
Case 20-13189 Doc1 Filed 03/10/20 Page 13 of 54

Debtor 1 Robin Kiana Williams Case number (if known),

First Name Middle Name Last Name

 

Describe Your Personal and Household Items

 

 

Do you own or have any legal or equitable interest in any of the following items?

6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware

{2 No secven ve enn a

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

\ Yes. Describe... 3 BR, LR, Kitchen § 550.00
7. Electronics
Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
collections; electronic devices including cell phones, cameras, media players, games
LJ No —
Wd Yes. Describe.......... 2 TVs i$ 50.00
8. Collectibles of value
Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
iA No
C) Yes. Describe.......... $ 0.00
9. Equipment for sports and hobbies
Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tabies, golf clubs, skis; canoes
and kayaks; carpentry tools; musical instruments
4 No
QI] Yes. Describe.......... $ 0.00
10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment
4 No . :
Q) Yes. Describe.......... $ 0.00
11. Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
J No
Wd Yes. Describe.......... Personal $ 100.00
12. Jewelry
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
gold, silver
a Ne 201.00
Kd Yes. Describe........ Wedding Ring, Costume Jewelry $—_____._<
13. Non-farm animals
Examples: Dogs, cats, birds, horses
(A No
() Yes. Describe.......... $ 0.00
14. Any other personal and household items you did not already list, including any health aids you did not list
(A No
tl Yes. Give specific | $ 0.00
information. .............; TTT
15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached $ 901.00
for Part 3. Write that mumber Were oo... ccc ccsessssessssessucsnecssscessecesascossucssbersunsssuessnessunsssteesusssegecsureesuteseenesenesnevesuestavessieees
Official Form 106A/B Schedule A/B: Property page 4

 

 

 

 

 
Debtor 1 Robin

 

Case 20-13189 Doc1 Filed 03/10/20 Page 14 of 54

Kiana Williams

Case number (if known)

 

First Name

Middle Name Last Name

Co Describe Your Financial Assets

Do you own or have any legal or equitable interest in any of the following? Current value of the

16. Cash

portion you own?

Do not deduct secured claims
or exemptions.

Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

W No

17. Deposits of money

CASH: 00... eens $ 0.00

Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
and other similar institutions. if you have multiple accounts with the same institution, list each.

(J No

17.1. Checking account:
17.2. Checking account:
17.3. Savings account:
17.4. Savings account:

17.5. Certificates of deposit:

17.6. Other financial account:

17.7. Other financial account:

17.8. Other financial account:

17.9. Other financial account:

18. Bonds, mutual funds, or publicly traded stocks

Examples: Bond funds, investment accounts with brokerage firms, money market accounts

No

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in

Institution or issuer name:

Institution name:

M & T Bank 221.00

 

M & T Bank 0.01

 

 

 

 

 

PF F F Ff F Ff FF

 

 

 

an LLC, partnership, and joint venture

Wi No

LJ Yes. Give specific
information about

Official Form 106A/B

 

 

Name of entity: % of ownership:
0%
0% %
0% %

 

Schedule A/B: Property page 5

 
Case 20-13189 Doc 1

Debtor 4 Robin Kiana

Williams

Filed 03/10/20 Page 15 of 54

Case number (known)

 

First Name Middte Name

Last Name

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

W No

Q) Yes. Give specific
information about

Issuer name:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

them... $
$
$
21. Retirement or pension accounts
Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
LI No
a Yes. List each
account separately. Type of account: Institution name:
401(k) or similar plan: 401k $ 813.75
Pension plan: $
IRA: $
Retirement account: $
Keogh: §
Additional account: $
Additional account: $
22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
companies, or others
CL} No
4 b (-\ Institution name or individual:
Electric: $
Gas: $
Heating oil: $
Security deposit on rental unit: Landlord $ 749.00
Prepaid rent: $
Telephone: $
Waiter: $
Rented furniture: $
Other: $.
23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
A No
a 7-1 Issuer name and description:
$
$
$

 

Official Form 106A/B

Schedule A/B: Property

page 6

 
Case 20-13189 Doc 1

Robin Kiana

Debtor 1

Williams

 

First Name Middle Name

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.

Last Name

26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

Wi No

Case number (if known)

Filed 03/10/20 Page 16 of 54

Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

 

 

 

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers

exercisable for your benefit

W No

 

C) Yes. Give specific
information about them....;

 

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property

Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

W No

 

UO) Yes. Give specific
information about them..... |

 

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

WI No

 

CL) Yes. Give specific
information about them....

 

 

Money or property owed to you?

28. Tax refunds owed to you

WZ No

L] Yes. Give specific information

about them, including whether

you already filed the returns

and the tax years...

29. Family support

 

2019 taxes filed

 

 

 

Federal:
State:

Local:

Current value of the
portion you own?
Do not deduct secured
claims or exemptions.

Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

CJ No

0 Yes. Give specific information

30. Other amounts someone owes you

Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,

 

 

, Child Support

i
i
i
}

Social Security benefits; unpaid loans you made to someone else

W No

CI Yes. Give specific information...........

Official Form 106A/B

Alimony:
Maintenance:
Support:

Divorce settlement:

Property settlement:

 

 

$ 0.00
$ 0.00
$ 0.00
$
$
$ 331.00
$
$

 

Schedule A/B: Property

page 7
 

Case 20-13189 Doc1 Filed 03/10/20 Page 17 of 54

Debtor 1 Robin Kiana Williams Case number (if known),

First Name Middle Name Last Name

 

 

31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter’s insurance

W No

L) Yes. Name the insurance company

Company name: Beneficiary: Surrender or refund value:
of each policy and list Its value. ...

 

 

 

32. Any interest in property that is due you from someone who has died

if you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

2 No
i

C] Yes. Give specific information...............

 

 

 

 

 

 

 

 

 

 

 

 

 

$
33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue
W No
J Yes. Describe each claim...
$
34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims
A No
C) Yes. Describe each claim. cee
: $
35. Any financial assets you did not already list
Q No i a
A Yes. Give specific information............ | Wages $ 1,350.00
36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that mumber Mere occ ccc cecccsesessssssessssssssavessssuvesasvevecsssvsessussarssssstusssssstusasssvestisessesueesuvessssaesseteceesseeeees > s___—3,464.76

 

 

 

Co Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 

37.Do you own or have any legal or equitable interest in any business-related property?
LI No. Go to Part 6.
WU Yes. Go to line 38.

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

38. Accounts receivable or commissions you already earned

4 No
OQ) Yes. Describe.......

 

 

39. Office equipment, furnishings, and supplies
Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

(3 No

\ Yes. Describe....... | |
es. Describe ‘Paint supplies 8 50.00

 

 

Official Form 106A/B Schedule A/B: Property page 8
Case 20-13189 Doc1 Filed 03/10/20 Page 18 of 54

Debtor 1 Robin Kiana Williams Case number (if known).

First Name Middle Name Last Name

 

 

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

 

 

 

 

U) No

CI) Yes. Describe... 5
41. Inventory

LJ No :

C] Yes. Describe....... 5

 

42. Interests in partnerships or joint ventures

L] No
(2 Yes. Describe.......

 

 

Name of entity: % of ownership:
% $
% $
% $

 

43. Customer lists, mailing lists, or other compilations
C) No
QQ Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
L) No
C) Yes. Describe...

 

 

44. Any business-related property you did not already list
CL) No

CI) Yes. Give specific
information .........

 

 

 

 

 

oF Ff FHF Ff

 

 

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached $ 50.00
for Part 5. Write that number here cscs sssssssssssseeesseneneesetsttsuttnennnossssssesssssoneeecenseceeneeeeseesgeneenesenseiusscenivvtnintnvanseneeteneee > nee

 

 

 

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
if you own or have an interest in farmland, list it in Part 1.

 

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
Wl No. Go to Part 7.
C) Yes. Go to line 47.

Current value of the
portion you own?

Do not deduct secured claims

 

or exemptions.
47. Farm animals
Examples: Livestock, poultry, farm-raised fish
C No
i
$

 

Official Form 106A/B Schedule A/B: Property page 9

 
Case 20-13189 Doc1 Filed 03/10/20 Page 19 of 54

Debtor 1 Robin Kiana Williams Case number (F known)

 

 

First Name Middle Name Last Name

48. Crops—either growing or harvested

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

O) No
CI Yes. Give specific ,
information ! $
49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade
LJ) No
CD Ves eccccseereten
$.
50. Farm and fishing supplies, chemicals, and feed
L] No
i I (-
51. Any farm- and commercial fishing-related property you did not already list
LJ No
LI) Yes. Give specific
information. ............  §
52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached $ 0.00
for Part 6. Write that mumber Mere o.oo... cc ec cce cc cccssesssessossessssscoucssssecsnsessussessvsssusessusssusessecssasessvesesasraneusesssasesiuesasecsanesssesseeseveess >
Describe All Property You Own or Have an Interest in That You Did Not List Above
53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership
WI No i
CI] Yes. Give specific |
information. ............
54. Add the dollar value of all of your entries from Part 7. Write that number here o.oo... ccccceccseccseccsseesseceeseeessseess > 0.00
List the Totals of Each Part of this Form
55. Part 1: Total real estate, Dime 2 oo. ccccccccccescssssusssvecssesuscsucssecsussrveceasssussesessussasssvesssesisssisssssisestesisesiesssesesessecssessaveseteeessetees > $ 0.00
56. Part 2: Total vehicles, line 5 $ 0.00
57. Part 3: Total personal and household items, line 15 $ 901.00
58. Part 4: Total financial assets, line 36 $ 3,464.76
59. Part 5: Total business-related property, line 45 $ 50.00
60. Part 6: Total farm- and fishing-related property, line 52 $ 0.00
61. Part 7: Total other property not listed, line 54 +5 0.00
62. Total personal property. Add lines 56 through 61. ...........0.0...... 4,415.76 Copy personal property total > +$ 4,415.76
63. Total of all property on Schedule A/B. Add line 55 + ime 62... cececesccccssececscesecescecsvavscsevavsvacseevavecersesevavscasenseeas $ 4,415.76
Official Form 106A/B Schedule A/B: Property page 10
Case 20-13189 Doc1 Filed 03/10/20 Page 20 of 54

Fill in this information to identify your case:

Debtor 4 Robin Kiana Williams

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of Maryland

Case number ) Check if this is an
(Hf known) amended filing

 

 

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.

Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

 

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

| Part 4: | Identify the Property You Claim as Exempt

 

1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

UJ You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
CJ You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on Current value of the Amount of the exemption you claim Specific laws that allow exemption

 

 

 

 

 

Schedule A/B that lists this property portion you own
Copy the value from Check only one box for each exemption.
Schedule A/B
Brief ~
description, Household Goods __— $550.00 i ¢ 550.00 MD Cts & JP 11-504(b)(4)
Line from LI 100% of fair market value, up to
Schedule A/B: 6 any applicable statutory limit
Brief .
description: Electronics === ss $ 50.00 a ¢ 50.00 MD Cts & JP 11-504(b)(4)
; 100% of fair market value, up to
Sohedule AB: a any applicable statutory limit
Brief
description: Clothes 100.00 Ws 100.00 MD Cts & JP 11-504(b)(4)
Line from LJ 100% of fair market value, up to
Schedule A/B: 11 any applicable statutory limit

 

3. Are you claiming a homestead exemption of more than $170,350?
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
a No
L) Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
C) No
C] Yes

Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of 2.

 
Debtor 1

Robin

Case 20-13189 Doc 1

Kiana

 

Williams

 

First Name

Middle Name

Ee Additional Page

Last Name

Case number (if known),

Filed 03/10/20 Page 21 of 54

 

Brief description of the property and line
on Schedule A/B that lists this property

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule AB:

Brief
description:

Line from

Schedule A/B:

Brief
description:
Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule AB:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule AB:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Official Form 106C

Current value of the
portion you own

Amount of the exemption you claim

Specific laws that allow exemption

Check only one box for each exemption

 

LJ 100% of fair market value, up to

 

C) 100% of fair market value, up to

 

CJ 100% of fair market value, up to
any applicable statutory limit

 

L) 100% of fair market value, up to

 

market value, up to

 

 

C} 100% of arket value, up to
any applicable statutory limit

 

LJ 100% of atsaret value, up to
any applicable statutory limit

 

CJ 100% of fair market value, up to

 

CI 100% of fair market value, up to

 

L) 100% of fair market value, up to

 

CJ 100% of fair market value, up to

Copy the value from
Schedule A/B
Jewelry $ 201.00 Ws 201.00
12 any applicable statutory limit
Deposits of Money ss §. 221.01 Ws 221.01
Av any applicable statutory limit
Retirement Account $ 813.75 As 813.75
21
Security Deposits $ 749.00 Ws 749.00
22
—_ any applicable statutory limit
Federal Kefunds ¢ __ 6,000.00 gf, 600f0
LD 100% of
any appficabtg statutory limit
a evaf Refunds $ 742.00 Ws }42,90
\ /
Stgié Refund $ 417.00 Ws hizo
8
Child Support $ 331.00 fs 331.00
29 any applicable statutory limit
Wages $ 1,350.00 fs 1,350.00
35 any applicable statutory limit
Paint Supplies $ 50.00 Ws 50.00
37 . a
TT any applicable statutory limit
$ Os
—_— any applicable statutory limit
$ Os

 

C) 100% of fair market value, up to
any applicable statutory limit

Schedule C: The Property You Claim as Exempt

MD Cts & JP 11-504(b)(4)

 

MD Cts & JP 11-504(f)

 

MD Cts & JP 11-504(h)(1)

 

MD Cts & JP 11-504(f)

 

Cts & JP 11-5 5

Cee

 

MD SP Tr

 

 

MD Cts & JP 11-504(b)(6)

 

MD Cts & JP 11-504(f)

 

MD Cts & JP 11-504(b)(1)

 

 

 

page 2 of 2.

 
Case 20-13189

 

Doc 1 Filed 03/10/20

Fill in this information to identify your case:

Robin Kiana

Debtor 1

Williams

 

First Name

Debtor 2

Middle Name

Last Name

 

(Spouse, if filing) First Name

Middle Name

Last Name

United States Bankruptcy Court for the: District of Maryland

Case number

 

(If known)

 

 

Official Form 106D

 

Page 22 of 54

Q

Schedule D: Creditors Who Have Claims Secured by Property

Check if this is an
amended filing

12/15

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any

additional pages, write your name and case number (if known).

1. Do any creditors have claims secured by your property?
Qf No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.

C) Yes. Fill in all of the information below.

 

| Part 4: | List All Secured Claims

 

 

 

 

 

 

 

 

 

 

; Column A Column B: - Column C
| 2, List all secured claims. If a creditor has more than one secured claim, list the creditor separately amount of claim Value of collateral Unsecured |
i for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. Do not déduct the. that supports this. portion
: As much as possible, list the claims in alphabetical order according to the creditor's name. value of collateral... ¢laim. =: tfany :
Describe the property that secures the claim: $ $. $
Creditor’s Name
Number Street
As of the date you file, the claim is: Check all that apply. i
Oo Contingent
Ol Unliquidated /
City State ZIP Code O Disputed
Who owes the debt? Check one. Nature of lien. Check ail that apply.
Cd Debtor 1 only Cl) An agreement you made (such as mortgage or secured
Q) Debtor 2 only car loan)
(J Debtor 1 and Debtor 2 only Q Statutory lien (such as tax lien, mechanic’s lien)
(J) Atleast one of the debtors and another CD Judgment lien from a lawsuit
CJ Other (including a right to offset)
Q) Check if this claim relates to a
: community debt
: Date debt was incurred Last4 digits ofaccountnumber
[ 2.2] Describe the property that secures the claim: $ $. $

 

Creditor’s Name

 

 

 

Number Street

 

 

 

 

 

City State

Who owes the debt? Check one.

C} Debtor 1 only

Q Debtor 2 only

( Debtor 1 and Debtor 2 only

Q) Atleast one of the debtors and another

(2 Check if this claim relates to a
community debt

Date debt was incurred

ZIP Code

As of the date you file, the claim is: Check all that apply.
QO Contingent

C] unliquidated

Q Disputed

Nature of lien. Check all that apply.

QO) An agreement you made (such as mortgage or secured
car loan)

Q Statutory lien (such as tax lien, mechanic's lien)

O Judgment lien from a lawsuit

O other (including a right to offset)

Last 4 digits of account number

Add the dollar value of your entries in Column A on this page. Write that number here:

p____0.00

 

 

Official Form 106D

Schedule D: Creditors Who Have Claims Secured by Property

page 1of 1

 
Case 20-13189 Doc1 Filed 03/10/20 Page 23 of 54

Fill in this information to identify your case:

 

 

 

Debtor 4 Robin Kiana Williams

First Name Middle Name Last Name
Debtor 2
(Spouse, if filing) First Name Middie Name Last Name

United States Bankruptcy Court for the: District of Maryland

L) Check if this is an

Case number amended filing

(if known)

 

 

 

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. If more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

 

12/15

| Part +: | List All of Your PRIORITY Unsecured Claims

 

. 1. Do any creditors have priority unsecured claims against you?

 

| No. Go to Part 2.

 

 

 

 

 

 

 

 

 

 

LJ Yes.

2, List ali of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and i
nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority
unsecured claims, fill out the Continuation Page of Part 1. if more than one creditor hoids a particular claim, list the other creditors in Part 3.

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.) :
Total claim Priority Nonpriority.:
amount amount :

2.4

Last 4 digits ofaccountnumber_ ss tsi $, §
Priority Creditors Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
City State ZIP Code Q Contingent
. u Unliquidated
Who incurred the debt? Check one. O disputed
C) Debtor 4 only
2 Debtor 2 only Type of PRIORITY unsecured claim:
5 Debior 1 and Debtor 2 only Q) Domestic support obligations
At least one of the debtors and another ) Taxes and certain other debts you owe the government
U) Check if this claim is for a community debt C2 Claims for death or personal injury while you were
is the claim subject to offset? intoxicated
) No C1 other. Specify
: C) Yes
[2.2 | Last 4 digits ofaccount number $ $ $

 

Official Form 106E/F

Priority Creditors Name

 

Number Street

 

 

City
Who incurred the debt? Check one.

O) Debtor 1 only

CQ Debtor 2 only

©) Debtor 4 and Debtor 2 only

(J At least one of the debtors and another

State ZIP Code

O] Check if this claim is for a community debt

Is the claim subject to offset?

QO No
Q) Yes

Schedule E/F: Creditors Who Have Unsecured Claims

 

When was the debt incurred?

As of the date you file, the claim is: Check alt that apply.
U) Contingent

O) unliquidated

Q Disputed

Type of PRIORITY unsecured claim:
O Domestic support obligations
Q) Taxes and certain other debts you owe the govemment

Q) claims for death or personal injury while you were
intoxicated

QC) other. Specify

 

page 1 of 8.

 
Case 20-13189 Doc 1

Robin Kiana Williams

Debtor 1

 

Filed 03/10/20 Page 24 of 54

Case number (if known).

 

First Name Middle Name Last Name

| Part 2: | List All of Your NONPRIORITY Unsecured Claims

 

_ 3. Do any creditors have nonpriority unsecured claims against you?
C) No. You have nothing to report in this part. Submit this form to the court with your other schedules.

Yes

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. if a creditor has more than one
: nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
included in Part 1. !f more than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured

claims fill out the Continuation Page of Part 2.

 

 

 

 

—Totalclaim

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ks] Schrier, Tolin & Wagman LLC Last 4 digits of account number 9 7 2 4 10,175.47
Nonprionty Creditors Name $e
i 1390 Piccard Dr.. Suite 315 When was the debt incurred? :
: Number Street
| Rockville MD 20850
City State ZIP Code As of the date you file, the claim is: Check all that apply.
OQ Contingent
Who incurred the debt? Check one. QJ unliquidated
U Debtor 1 only O Disputed
C) Debtor 2 only
O) Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:
© At least one of the debtors and another O student toans
QQ Check if this claim is fora community debt OQ) Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Is the claim subject to offset? C2 Debts to pension or profit-sharing plans, and other similar debts
a No Ff Other. Specify Auto Loan
QO) Yes
2 T-Mobile Customer Relations Last 4 digits of account number _1 1 3 7 s__ 238.04
Nonpriority Creditors Name When was the debt incurred? :
P. O. Box 37380
Number Street
Albuquerque NM 87176 As of the date you file, the claim is: Check all that apply.
City State ZIP Code Q Contingent
Who incurred the debt? Check one. 1 untiquidated
i Debtor 1 only C} Disputed
C) Debtor 2 only :
C2 Debtor 4 and Debtor 2 only Type of NONPRIORITY unsecured claim:
O Atleast one of the debtors and another C1 Student toans
gQ vege a . QO Obligations arising out of a separation agreement or divorce
Check if this claim is for a community debt that you did not report as priority claims
Is the claim subject to offset? Q Debts to pension or profit-sharing plans, and other similar debts
J no WM other. Specity_Cable/Cellular
Q) Yes
3 . . /
| Baltimore Gas & Electric Co Last 4 digits of account number = 1.000.00 ©
Nonpriority Creditors Name Wh the debt i 4? $e eae ,
en was the debt incurre :
P, O. Box 1475
Number Street
Baltimor M
Giy e MD 2 1203 As of the date you file, the claim is: Check all that apply.

Who incurred the debt? Check one.

UW Debtor 1 only

O) Debtor 2 only

O) Debtor 4 and Debtor 2 only

(1 Atleast one of the debtors and another

C) Check if this claim is for a community debt

Is the claim subject to offset?

UV No
Q) Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Q Contingent
CQ] Unliquidated
UO pisputed

Type of NONPRIORITY unsecured claim:

{J Student loans

Q) Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

C1) Debts to pension or profit-sharing plans, and other similar debts

Ww Other. Specify Utility

page2_of 8 __
Debtor 1

 

 

 

 

Case 20-13189 Doc 1

Robin Kiana Williams

Filed 03/10/20 Page 25 of 54

Case number (f known)

 

First Name Middle Name Last Name

Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total-claim
4.4 i Last 4 digits of t be
Aaron's Sales & Leasing aSt 4 digits of account number _______ s___ 800.00.
Nonpriority Creditors Name i
When was the debt incurred?
1015 Cobb Place Bivd., N.W. wa ineurr
Number Street
Kennesaw ree GA 30144 As of the date you file, the claim is: Check all that apply.
City State ZIP Cade W Contingent
; C} unliquidated
Who incurred the debt? Check one. © Disputed
Yi Debtor 1 only
C) Debtor 2 only Type of NONPRIORITY unsecured claim:
Q) Debtor 1 and Debtor 2 only Q Student toans
C1 Atleast one of the debtors and another QO Obligations arising out of a separation agreement or divorce that |
Q) Check if this claim is for a community debt you did not report as priority claims .
CJ debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? WM other. Specity_ Rental
| No
C) Yes
5] ' 1,000.00
: Progressive Leasing Last 4 digits ofaccountnumber $. UO.
Nonpriority Creditor's Name
. When was the debt incurred?
256 W. Data Drive
Number Street
As of the date you file, the claim is: Check all that apply.
Draper UT 84020 you ae apply
City State ZIP Code ( Contingent
OQ) uUnliquidated
Who incurred the debt? Check one. (3 Disputed
UV Debtor 1 only
©) Debtor 2 only Type of NONPRIORITY unsecured claim:
C) Debtor 1 and Debtor 2 only C2 student ioans
C1 Atleast one of the debtors and another Q) Obligations arising out of a separation agreement or divorce that i
C) Check if this claim is for a community debt you did not report as Priority claims .
( debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? Mf Other. Specity_Rental
a No
Q Yes
[4.6] 6237 ¢__ 395.00
Wells Fargo Bank Card Services Last 4 digits of account number 9 _€ 9 _f
Nonpriority Creditor’s Name
When was the debt incurred? 02/25/2016
P. O. Box 14517 TO
Number Street
. As of the date you file, the claim is: Check all that apply.
Des Moines IA 50306 ¥ ee pPy
City State ZIP Code CJ contingent

Official Form 106E/F

Who incurred the debt? Check one.

| Debtor 1 only

(2 Debtor 2 only

Q) Debtor 1 and Debtor 2 only

() Atleast one of the debtors and another

( Check if this claim is for a community debt

ts the claim subject to offset?

a No
CJ Yes

CQ) Unliquidated
() Disputed

Type of NONPRIORITY unsecured claim:

2 Student toans

t] Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

CJ Debts to pension or profit-sharing plans, and other similar debts
I Other. Specify. Credit Card

Schedule E/F: Creditors Who Have Unsecured Claims

page3_of 8

 
Case 20-13189 Doc 1

Debtor 1 Robin Kiana Williams

 

First Name Middle Name Last Name

 

Filed 03/10/20 Page 26 of 54

Case number (known)

ran: Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Johns Hopkins Medicine

 

Nonpriority Creditors Name

3910 Keswick Road, Suite S-5100

 

 

Number Street
Baltimore MD 21211
City State ZIP Code

Who incurred the debt? Check one.

| Debtor 1 only

Q) Debtor 2 only

Q) Debtor 1 and Debtor 2 only

CI At least one of the debtors and another

() Check if this claim is for a community debt

Is the claim subject to offset?

fd No
) ves

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

_ After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim
4.7 : Last 4 digits of t be
Charlotte B'Brien as igits ofaccountnumber $_ 3,074.00.
Nonpriority Creditor's Name
When was the debt incurred? 98/22/2019
1506 Fitzpatrick Drive wasine ineurre
Numbel Street
Severn ree MD 21144 As of the date you file, the claim is: Check all that apply.
City State ZIP Code QO) Contingent
Q) unliquidated
Who incurred the debt? Check one. C1 pisputed
Wf Debtor 4 only
CD Debtor 2 only Type of NONPRIORITY unsecured claim:
C Debtor 1 and Debtor 2 only © Student toans
C1 Atleast one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
(2 Check if this claim is fora community debt you did not report as Priority claims __,
) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? @ other. Specify. Judgment
A No
Q) Yes
48 | g igi 3,135.35.
Regional Management Inc. Last 4 digits of accountnumber $ 3 :
Nonpriority Creditors Name
When was the debt incurred? 01/27/2009
11 E. Fayette Street —_—__—
Number Street As of the date you file, the claim is: Check all that app!
. , : Check all that apply.
Baltimore MD 21202 ¥ pp
City State ZIP Code O) Contingent
C) Untiquidated
Who incurred the debt? Check one. OQ bisputea
vf Debtor 1 only
Q) Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only Q student loans
At least one of the debtors and another Q) Obligations arising out of a separation agreement or divorce that
C] Check if this claim is for a community debt you did not report as priority claims
( Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? WA other. specify_ Judgment
f No
Ld Yes
[4.9| 5 16.76

Last 4 digits of account number 2. Tt 2 7
When was the debt incurred? 10/21/2019

As of the date you file, the claim is: Check all that apply.

Q Contingent
O) Unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

C) student loans

OQ Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

C) Debts to pension or profit-sharing plans, and other similar debts
wi Other. Specify. Medical

page4_ of 8_

 
Debtor 1

Case 20-13189 Doc 1

Robin Kiana Williams

Filed 03/10/20 Page 27 of 54

Case number (if known),

 

First Name Middle Name Last Name

ron Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim
10 Last 4 digits of tnumber 2 4 O 3
Comcast is igits of account number << 4 Uo 9) $ 1,433.32
Nonpriority Creditors Name
When was the debt incurred?
8110 Corporate Bivd.
Number Street
. f th file, the claim is: Ch HW that ly.
Baltimore MD 21236 As of the date you file, the claim is: Check all that apply
City State ZIP Code (2 Contingent
() unliquidated
Who incurred the debt? Check one. © Disputed
7 Debtor 1 only
Q) Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only O student ioans
At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
(CJ Check if this claim is for a community debt you did not report as priority claims .
CO debts to pension or profit-sharing plans, and other similiar debts
Is the claim subject to offset? Wf other. Specity_Cable
wf No
Q] Yes
[14 | . 4.00
I Wells Fargo Bank Last4 digits of accountnumber_ ¢ 354.00.
Nonpriority Creditors Name
When was the debt incurred? 02/25/2016
P. O. Box 14517 TO
Number Street As of the date you file, the claim is: Check all that app!
. u file, is: Check all tha .
Des Moines IA 50306 ¥ id
City State ZIP Code O Contingent
Q) Unliquidatea
Who incurred the debt? Check one. O disputed
V Debtor 1 only
() Debtor 2 only Type of NONPRIORITY unsecured ciaim:
4 Debtor 1 and Debtor 2 only Q) Student loans
At least one of the debtors and another O Obligations arising out of a separation agreement or divorce that
O) Check if this claim is for a community debt you did not report as Priority claims
C) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? W other. Specify. Checking
4 No
L) Yes
{12 | s 211.00
Capital One Bank USA NA Last4 digits ofaccountnumber
Nonpriority Creditors Name
When was the debt incurred? 03/17/2017
P. O. Box 85015 OO
Number Street As of the date you file, the claim is: Check all that appl
: , : al .
Richmond VA 23285 ¥ ad
City State ZIP Code QO Contingent

Official Form 106E/F

Who incurred the debt? Check one.

Vi Debtor 1 only

(J Debtor 2 only

[) Debtor 1 and Debtor 2 only

C Atieast one of the debtors and another

CJ Check if this claim is for a community debt

Is the claim subject to offset?

O) No

| Yes

(} Unliquidated
Q) Disputed

Type of NONPRIORITY unsecured claim:

(Student loans

oO Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
Q Debts to pension or profit-sharing plans, and other similar debts

4 Other. Specify_ Credit Card

Schedule E/F: Creditors Who Have Unsecured Claims

paged_of 8

 
Debtor 1

Case 20-13189 Doc 1
Williams

Robin Kiana

 

First Name Middle Name

Last Name

Filed 03/10/20 Page 28 of 54

Case number (if known).

a Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

Total claim

 

 

 

 

 

 

 

 

 

 

 

 

_ After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

13 3 1 6 3
GM Financial Last 4 digits of accountnumber 9 |) OG 9 $ 10,914.00:
Nonpriority Creditor's Name i

When was the debt incurred? 07/26/2016
P. O. Box 181145
Numbe! Street
Arling ton ee ™ 76096 As of the date you file, the claim is: Check all that apply.
City State ZIP Code O Contingent
Q Unliquidated
Who incurred the debt? Check one. D2 Disputed
C) Debtor 1 only
Q) Debtor 2 only Type of NONPRIORITY unsecured claim:
(3 Debtor 4 and Debtor 2 only O] Student loans
4 At least one of the debtors and another OQ Obligations arising out of a separation agreement or divorce that
C) Check if this claim is fora community debt you did not report as priority claims .
C) Debts to pension or profit-sharing plans, and other similar debts
is the claim subject to offset? W@W other. Specify_ Automobile
No
Yes
14 | |
Dir., Ofc of Budget & Finance Last4 digits of accountnumber ¢__ 200.00
: s ———_Tvn
Nonpriority Creditor's Name i
: When was the debt incurred? 06/28/2013
400 Washington Ave.
Number Street As of the date you file, the claim is: Check all that appl
s : Check all tha’ .
Towson MD 21204 ¥ ppy
City State ZIP Code O Contingent
O Unliquidated
Who incurred the debt? Check one. oO Disputed
V Debtor 1 only
Q) Debtor 2 only Type of NONPRIORITY unsecured claim:
a Debtor 1 and Debtor 2 only Q] Student loans
At least one of the debtors and another QO Obligations arising out of a separation agreement or divorce that
CJ) Check if this claim is for a community debt you did not report as priority claims _,
C) Debts to pension or profit-sharing plans, and other similar debts
is the claim subject to offset? A other. Specity_ Judgment
A No
O) Yes
15 | 5 1,200.00.
Johns Hopkins Medicine Last4 digits ofaccountnumber
Nonpriority Creditors Name
. . When was the debt incurred?
3910 Keswick Road, Suite S-5100
Number Street As of the date you file, the claim is: Check all that appl
‘ y : at al .
Baltimore MD 21211 ¥ id
City _ State ZIP Code C) Contingent

Official Form 106E/F

C3 Yes

Who incurred the debt? Check one.

VW Debtor 1 only

O) pebtor 2 only

Q) Debtor 1 and Debtor 2 only

(J Atleast one of the debtors and another

C] Check if this claim is for a community debt

Is the claim subject to offset?

Wf No

Q Unliquidated
Q) Disputea

Type of NONPRIORITY unsecured claim:

( Student loans

O Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

C2 Debts to pension or profit-sharing plans, and other similar debts
ui Other. Specify Medical

 

 

Schedule E/F: Creditors Who Have Unsecured Claims

page®_ of 8
Case 20-13189 Doc 1

Debtor 4 Robin Kiana Williams

Filed 03/10/20 Page 29 of 54

Case number (if known).

 

First Name Middle Name Last Name

List Others to Be Notified About a Debt That You Already Listed

 

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

Credit Acceptance Corp.

 

 

 

 

Name
25505 W. Twelve Mile Rd, Suite 3000
Number Street
Southfield MI 48034
. City State zip Code

On which entry in Part 4 or Part 2 did you list the original creditor?

Line 4.1 of (Check one): OJ Part 1: Creditors with Priority Unsecured Claims
J Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

 

Robert Wagman Esq

 

 

 

 

Name

1390 Piccard Street #315

Number Street

Rockville MD 20850
City State ZIP Code

On which entry in Part 1 or Part 2 did you list the original creditor?

Line 4.1 of (Check one): O) Part 1: Creditors with Priority Unsecured Claims

@ Part 2: Creditors with Nonpriority Unsecured
Claims

Last 4 digits of account number

 

Transworld Systems Inc

 

 

 

 

On which entry in Part 4 or Part 2 did you list the original creditor?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name
P. O. Box 15095 Line _4.3 of (Check one): O) Part 1: Creditors with Priority Unsecured Claims
Number Street (Wf Part 2: Creditors with Nonpriority Unsecured
Claims
Wilmington DE 19850 Last4 digits of accountnumber— |
City ; State ZIP Code
Jay B Spirt P.A. On which entry in Part 1 or Part 2 did you list the original creditor?
Name
3600 St. Johns Lane #D Line 4.8 of (Check one): O) Part 1: Creditors with Priority Unsecured Claims
Number Street WW Part 2: Creditors with Nonpriority Unsecured
Claims
Ellicott City MD 21042 Last 4 digits of accountnumber—
City State ZIP Code
Southwest Credit On which entry in Part 1 or Part 2 did you list the original creditor?
Name
4120 International Parkway, Suite 1100 Line 4.10 of (Check one): Q Part 1: Creditors with Priority Unsecured Claims
Number Street wf Part 2: Creditors with Nonpriority Unsecured
Claims
Carrollton 1X 75007 Last 4 digits of account number_3 6 7 9
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): CO] Part 1: Creditors with Priority Unsecured Claims
Number Street CJ Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of accountnumber_
City State ZIP Code
None On which entry in Part 1 or Part 2 did you list the original creditor?
Line of (Check one): O) Part 1: Creditors with Priority Unsecured Claims
Number Street . . se
Q} Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits ofaccountnumber_

City

State ZIP Code

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page? _ of 8

 

 

 
Debtor 1

pa Add the Amounts for Each Type of Unsecured Claim

Case 20-13189 Doc1 Filed 03/10/20 Page 30 of 54

Robin Kiana Williams

 

First Name Middle Name Last Name

Case number (if known)

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
Add the amounts for each type of unsecured claim.

- Total claims
from Part 1

Total claims
_ from Part 2

Official Form 106E/F

6a.

6c.

6d.

6e.

6h.

6i.

Domestic support obligations

. Taxes and certain other debts you owe the

government

Citaims for death or personal injury while you were
intoxicated

Other. Add all other priority unsecured claims.
Write that amount here.

Total. Add lines 6a through 6d.

. Student loans

. Obligations arising out of a separation agreement

or divorce that you did not report as priority
claims

Debts to pension or profit-sharing plans, and other
similar debts

Other. Add all other nonpriority unsecured claims.
Write that amount here.

6j. Total. Add lines 6f through 6i.

6a.

6b.

6c.

6d.

6e.

6f.

6g.

6h.

Gi.

6j.

 

 

 

 

 

 

Total claim
$ 0.00
$ 0.00
$ 0.00
+5 0.00
$ 0.00
Total claim
$ 0.00
$ 0.00
5 0.00
+5 34,146.94
$ 34,146.94

 

 

Schedule E/F: Creditors Who Have Unsecured Claims

page8 of 8 _
Case 20-13189 Doc1 Filed 03/10/20 Page 31 of 54

Fill in this information to identify your case:

Debtor Robin Kiana Williams

First Name Middle Name Last Name

 

Debtor 2
(Spouse If filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of Maryland

Case number . .
(if known) CJ Check if this is an

amended filing

 

 

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 1215

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

 

 

1. Do you have any executory contracts or unexpired leases?
UJ No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
| Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired leases.

 

 

 

 

 

 

Person or company with whom you have the contract or lease State what the contract or lease is for
21 Dunfield Townhomes Tenant Lease

Name

Number Street

City State ZIP Code
22
: Name

 

Number Street

 

seen ity . State ZIP Code
2.3

 

Name

 

Number Street

 

. City State ZIP Code
2.4

 

Name

 

Number Street

 

ete &eity cena eonsssmastate ZIP Code
2.5.

 

Name

 

Number Street

 

City State ZIP Code

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases page tof 1_

 
 

Case 20-13189 Doc1 Filed 03/10/20 Page 32 of 54

Fill in this information to identify your case:

 

 

 

Debtor 4 Robin Kiana Williams

First Name Middle Name Last Name
Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: District of Maryland

Case number
{If known)

 

 

LJ Check if this is an
amended filing

Official Form 106H
Schedule H: Your Codebtors 12115

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and

 

1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)

CJ No
a Yes

| 2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

wi No. Go to line 3.
CJ Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

LJ No

QI Yes. In which community state or territory did you live? . Fill in the name and current address of that person.

 

Name of your spouse, former spouse, or legal equivalent

 

Number Street

 

City State ZIP Code

3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,
Schedule E/F, or Schedule G to fill out Column 2.

Column 1: Your codebtor Column 2: The creditor to whom you owe the debt

Check ail schedules that apply:

 

 

 

3.1
Robert Dukes © Schedule D, line
Name —_

W&M Schedule E/F, line 4.13

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Number Street C] Schedule G, line
CY cece eta neonates vena a OMG cn nl COU cunning ann
3.2
(J Schedule D, line
Name _—_
( Schedule E/F, line
Number Street ) Schedule G, line
3.3
Q) Schedule D, line
Name a
QO) Schedule E/F, line
Number Street QC] Schedule G, line

   

   

Official Form 106H Schedule H: Your Codebtors page 1 of 1.

 
 

Case 20-13189 Doc1 Filed 03/10/20 Page 33 of 54

Fill in this information to identify your case:

 

 

 

Debtor 4 Robin Kiana Williams

First Name Middle Name Last Name
Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: District of Maryland

Case number Check if this is:
(If known)
LC) An amended filing

QA supplement showing postpetition chapter 13
income as of the following date:

Official Form 1061 MM? DD) YyYY
Schedule I: Your Income 1245

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Ce Describe Employment

1. Fill in your employment

 

 

 

 

 

 

information. Debtor 1 Debtor 2 or non-filing spouse
lf you have more than one job,
attach a separate page with
information about additional Employment status ra] Employed wf Employed
employers. LI] Not employed UJ Not employed
Include part-time, seasonal, or
self-employed work. : :

prow Occupation Patient Therapist Rep Laborer
Occupation may include student
or homemaker, if it applies.

Employer’s name Patient First CGI

 

Employer’s address 5000 Cox Road

 

 

 

 

Number Street Number Street
Glen Allen VA 23060
City State ZIP Code City State ZIP Code

How long employed there?

re Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
below. If you need more space, attach a separate sheet to this form.

For Debtor 1 For Debtor 2 or
non-filing spouse

 

2. List monthly gross wages, salary, and commissions (before all payroll

 

deductions). If not paid monthly, calculate what the monthly wage wouid be. 2. $4,119.90 $3,265.24
3. Estimate and list monthly overtime pay. 3. +3 0.00 +, 884.05
4. Calculate gross income. Add line 2 + line 3. 4. | $4,119.90 g 4,149.29

 

 

 

 

 

Official Form 1061 Schedule |: Your Income page 1

 
Case 20-13189 Doc1 Filed 03/10/20 Page 34 of 54

 

 

Debtor 1 Robin Kiana Williams Case number (if known),
First Name Middle Name Last Name
For Debtor 1 For Debtor 2 or
_—wewum__e2nen  200-filing spouse
Copy line 4 Here... ccsccsssssssssssesesssssessessessseesessessesussesssenssnsassessesneacsceeutessanes >4 $_ 4,119.90 g__ 4,149.29

5. List ail payroll deductions:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5a. Tax, Medicare, and Social Security deductions 5a. § 311.09 $ 761.19
5b. Mandatory contributions for retirement plans 5b. § 119,10 $ 0.00
5c. Voluntary contributions for retirement plans 5c.  § 0.00 $ 0.00
5d. Required repayments of retirement fund loans 5d. § 0.00 $ 0.00
5e. Insurance Se. §$ 98.82 $ 0.00
5f. Domestic support obligations 5f. $. 0.00 $ 0.00
5g. Union dues 5g. $ 0.00 $ 0.00
5h. Other deductions. Specify: Garnishment 5h. +3 100.00 + ¢ 0.00
6. Add the payroll deductions. Add lines 5a + 5b + 5c+5d+5e+5f+5g+5h. 6. § 629.01 $ 761.19
7. Caiculate total monthly take-home pay. Subtract line 6 from line 4. 7. $ 0.00 $ 0.00
8. List all other income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total $ 0.00 $ 0.00
monthly net income. 8a. * :
8b. Interest and dividends 8b.  § 0.00 $ 0.00
8c. Family support payments that you, a non-filing spouse, or a dependent
regularly receive
include alimony, spousal support, child support, maintenance, divorce
settlement, and property settlement. 8c. $ 331.00 $ 9.00
8d. Unemployment compensation 8d. § 0.00 $ 0.00
8e. Social Security 8e. § 0.00 $ 0.00
8f. Other government assistance that you regularly receive
Include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies.
Specify: sr. S$. 0.00 $ 0.00
8g. Pension or retirement income 89. §$ 0.00 $ 0.00
8h. Other monthly income. Specify: 8h. +3 0.00 +$ 0.00
9. Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h. 9. | §$ 331.00 $ 0.00
10. Calculate monthly income. Add line 7 + line 9. 3 821.89 1 _ 72
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse. jo} SMES i+] Ss 3,388.10 |= js 209.99

 

 

 

 

 

11. State all other regular contributions to the expenses that you list in Schedule J.

Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
friends or relatives.

Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

 

 

Specify: w+ sg 0.00
12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income. 7,209.99
Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies 12. $F ANS

Combined
monthly income
13. Do you expect an increase or decrease within the year after you file this form?
No.

CJ Yes. Explain:

 

 

 

 

Official Form 1061 Schedule |: Your Income page 2
Case 20-13189 Doc1 Filed 03/10/20 Page 35 of 54

Fill in this information to identify your case:

Debtor 1 Robin Kiana Williams eenee a
First Name Middle Name Last Name Check if this is:

 

Debtor 2 LJ An amended filing

(Spouse, if filing) First Name Middle Name Last Name
QA supplement showing postpetition chapter 13
expenses as of the following date:

United States Bankruptcy Court for the: District of Maryland

Case number MM / DD/ YYYY
(If known)

 

 

 

Official Form 106J
Schedule J: Your Expenses 12115

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

Sa Describe Your Household

1. Is this a joint case?

 

 

wi No. Go to line 2.
C] Yes. Does Debtor 2 live ina separate household?

C) No
C] Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

 

2. Do you have dependents? QC) No

 

 

 

 

 

 

 

 

Dependent’s relationship to Dependent’s Does dependent live
Do not list Debtor 1 and Wf Yes. Fill out this information for Debtor 1 or Debtor 2 age with you?
Debtor 2. each dependent... Oo
Do not state the dependents’ Daughter 14 yo wl No
names. Yes
Daughter 11 yo U1 No
| Yes
LL} No
OQ) Yes
C) No
CJ Yes
OC) No
C) Yes
3. Do your expenses include Ww No

expenses of people other than Q
_. yourself and you! ts? ves

 

oe Estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know the value of

such assistance and have included it on Schedule |: Your Income (Official Form 1061.) Your expenses

4. The rental or home ownership expenses for your residence. Include first mortgage payments and 1,575.00
any rent for the ground or lot. 4, Sane!
If not included in line 4:
4a. Real estate taxes 4a. $ 0.00
4b. Property, homeowner's, or renter’s insurance 4b. $ 24.00
4c. Home maintenance, repair, and upkeep expenses 4c. §$ 0.00
4d. Homeowner's association or condominium dues 4d. $ 0.00

Official Form 106J Schedule J: Your Expenses page 1

 
Case 20-13189 Doc1 Filed 03/10/20 Page 36 of 54

 

 

 

 

 

 

 

Case number (if known),

Debtor 1 Robin Kiana Williams
First Name Middle Name Last Name
5. Additional mortgage payments for your residence, such as home equity loans
6. Utilities:
6a. Electricity, heat, natural gas
6b. Water, sewer, garbage collection
6c. Telephone, cell phone, Internet, satellite, and cable services
6d. Other. Specify:
7. Food and housekeeping supplies
8. Childcare and children’s education costs
9. Clothing, laundry, and dry cleaning
10. Personal care products and services
11. Medical and dental expenses
12. Transportation. Include gas, maintenance, bus or train fare.
Do not include car payments.
13. Entertainment, clubs, recreation, newspapers, magazines, and books
14. Charitable contributions and religious donations
15. insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.
15a. Life insurance
15b. Health insurance
15c. Vehicle insurance
15d. Other insurance. Specify:
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify:
17. Installment or lease payments:
17a. Car payments for Vehicle 1
17b. Car payments for Vehicle 2
17c. Other. Specify; Spouse Only Expenses
17d. Other. Specify:
18. Your payments of alimony, maintenance, and support that you did not report as deducted from
your pay on line 5, Schedule I, Your income (Official Form 106}).
19. Other payments you make to support others who do not live with you.
Specify. Son's school Activities
20.

Official Form 106J

Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

20a. Mortgages on other property

20b. Real estate taxes

20c. Property, homeowner's, or renter’s insurance
20d. Maintenance, repair, and upkeep expenses

20e. Homeowner's association or condominium dues

Schedule J: Your Expenses

6a.

6b.

6c.

6d.

10.

11.

42.

13.

14,

18a.
15b.
18¢c.

15d.

16.

17a.

17b.

17c.

17d.

18.

19.

20a.

20b.

20c.

20d.

20e.

Your expenses

$

AF FF Ff FF HF

A

A

PF Ff FPA FF

PAF Ff FH fF

 

0.00

250.00
90.00

616.00
0.00

0.00
500.00
400.00
200.00

44.00

640.00

100.00
560.00

0.00
0.00

319.00
0.00

0.00

372.00
0.00
1,223.50
0.00

0.00

400.00

0.00

0.00
0.00
0.00

0.00

page 2

 
Case 20-13189 Doc1 Filed 03/10/20 Page 37 of 54

Debtor 1 Robin Kiana Williams Case number (ifknown)

First Name Middle Name Last Name

21. Other. Specify:

 

22. Calculate your monthly expenses.
22a. Add lines 4 through 21.
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2

22c. Add line 22a and 22b. The result is your monthly expenses.

23. Calculate your monthly net income.

23a. Copy line 12 (your combined monthly income) from Schedule |.

23b. Copy your monthly expenses from line 22c above.

23c. Subtract your monthly expenses from your monthly income.
The result is your monthly net income.

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

| No.

C Yes. | Explain here:

Official Form 106J Schedule J: Your Expenses

21,

22a.

22b.

22c.

23a.

23b.

23c.

 

 

 

 

 

 

+5 0.00
$ 7,313.50
$ 0.00
$ 7,313.50

$ 7,209.99

-$§ 7,313.50

$ -103.51
page 3

 

 
 

Case 20-13189 Doc1 Filed 03/10/20 Page 38 of 54

Fill in this information to identify your case:

Debtor 4 Robin Kiana Williams

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of Maryland

  

Case number

 

 

 

 

sinew) x LJ Check if this is an
a amended filing

Official Form 106Dec

Declaration About an Individual Debtor’s Schedules 42/15

 

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or

obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

| | Sign Below

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

Q) No

Wf Yes. Name of person_Valli Lampkin . Attach Bankruptcy Petition Preparer’s Notice, Declaration, and

Signature (Official Form 119).

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and
that they are true and correct.

a
x tun? x

Signature of Debtor 1 Signature of Debtor 2

 

Date.
MM/ DD / YYYY

 

 

Official Form 106Dec Declaration About an Individual Debtor's Schedules

 
Case 20-13189 Doc 1

Fill in this information to identify your case:

Robin

First Name

Williams

Middie Name

Debtor 1 Kiana

Last Name

Debtor 2

Filed 03/10/20

 

(Spouse, if filing) First Name Middle Name

United States Bankruptcy Court for the: District of Maryland

Case number
(If known}

 

 

 

Official Form 107

Statement of Financial Affairs for Individuals Filing for Bankruptcy

 

Page 39 of 54

 

 

Official Form 107

 

 

 

 

 

 

 

 

 

 

 

 

 

04/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsibie for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.
a Give Details About Your Marital Status and Where You Lived Before
1. What is your current marital status?
w Married
C) Not married
2. During the last 3 years, have you lived anywhere other than where you live now?
QO) No
rf Yes. List all of the places you lived in the last 3 years. Do not include where you live now.
Debtor 1: Dates Debtor1 Debtor 2: Dates Debtor 2
lived there lived there
) Same as Debtor 1 L) Same as Debtor 1
160 Villa Capri Circle From From
Number Street Number Street
To To
Essex MD 21221
City State ZIP Code City State ZIP Code
L] same as Debtor 1 W Same as Debtor 1
From From
Number Street Number Street
To To
City State ZIP Code City State ZIP Code

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho; Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

LJ No

wt Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

Ee Explain the Sources of Your Income

Statement of Financial Affairs for individuals Filing for Bankruptcy

page 4

 
Case 20-13189 Doc1 Filed 03/10/20 Page 40 of 54

Debtor 4 Robin Kiana Williams

Case number (if known),
First Name Middle Name Last Name

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
\f you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

CI No
Wl Yes. Fill in the details.

 

Sources of income Gross income Sources of income Gross income
Check all that apply. (before deductions and Check all that apply. (before deductions and
exclusions) exclusions)

From January 1 of current year until a pars. commissions, $ 2,311.11 O pages, comm issions,
the date you filed for bankruptcy: jonuses, Ups oo uses, Np

L) Operating a business QO Operating a business

- | Wages, commissions, QO Wages, commissions,
I :
For last calendar year: bonuses, tips $ 47,370.28 bonuses, tips $
(January 1 to December 31,2019 __) CJ operating a business (} Operating a business
For the calendar year before that: A wages, commissions, Cd wages, commissions,
bonuses, tips $ 41.707.00 bonuses, tips

(January 1 to December 31, 204 8 C) Operating a business — ; C) Operating a business

5. Did you receive any other income during this year or the two previous calendar years?
Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

UC) No
(ff Yes. Fill in the details.

 

Sources of income Gross income from Sources of income Gross income from
Describe below. each source Describe below. each source
(before deductions and (before deductions and
exclusions) exclusions)
From January 1 of current year until Child Supprt _ $__ 331.00
the date you filed for bankruptcy:
For last calendar year: Child Support $ 3,972.00

 

(January 1 to December 31,2019)
YYYY

 

 

For the calendar year before that:

(January 1 to December 31,2018 _)
YY

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 2

 
 

Case 20-13189 Doc1 Filed 03/10/20 Page 41 of 54

Debtor 4 Robin Kiana Williams Case number (known)

 

 

First Name Middle Name Last Name

ae List Certain Payments You Made Before You Filed for Bankruptcy

 

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
(2 No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
“incurred by an individual primarily for a personal, family, or household purpose.”
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

LJ No. Go to line 7.

CL) Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations, such as
child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

wi Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

Wf No. Go to line 7.
LJ Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that

creditor. Do not include payments for domestic support obligations, such as child support and
alimony. Also, do not include payments to an attorney for this bankruptcy case.

 

 

 

Dates of Total amount paid Amount you still owe Was this payment for...
payment
$ $ Q
Creditors Name Mortgage
) Car
Number Street L) credit card

LJ Loan repayment

 

Q Suppliers or vendors

 

 

 

City State ZIP Code C} other
§ $ | Mortgage
Creditor’s Name
CI) car
Ld Credit card

 

Number Street

LJ Loan repayment

 

Q Suppliers or vendors

 

 

 

City State ZIP Code Q Other
$ §. QQ Mortgage
Creditors Name
UI) car
LI credit cara

 

Number Street

Q) Loan repayment

 

Q Suppliers or vendors

Q Other

 

City State ZIP Cade

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 3

 
Case 20-13189 Doc1 Filed 03/10/20 Page 42 of 54

Debtor 4 Robin Kiana Williams

Case number (if known).
First Name Middle Name Last Name

 

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing

agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
such as child support and alimony.

No

CI Yes. List all payments to an insider.

 

 

 

 

 

Dates of Total amount Amount you stili Reason for this payment
payment paid owe
_ $ $
insider's Name
Number Street
City State ZIP Code
$ $

 

Insiders Name

 

Number Street

 

 

City State ZIP Code

 

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
an insider?

Include payments on debts guaranteed or cosigned by an insider.

Wf No

CU) Yes. List all payments that benefited an insider.

Dates of Total amount Amount you still Reason for this payment

payment paid owe _Include creditor'sname

 

 

Insiders Name $ $

 

Number Street

 

 

City State ZIP Code

 

 

Insiders Name

 

Number Street

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 4

 

 
Case 20-13189 Doc1 Filed 03/10/20 Page 43 of 54

Debtor 4 Robin Kiana Williams

First Name Middle Name Last Name

Case number (if known)

 

i identify Legal Actions, Repossessions, and Foreclosures

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
and contract disputes.
QC) No
Wf Yes. Fill in the details.

 

 

 

 

 

 

 

 

 

Nature of the case Court or agency Status of the case
SEE ATTACHED SHEET

Case title ‘Court Name C) Pending

: C3 on appeal

Number Street Q Concluded
Case number

City State ZIP Code
Casetile. ‘Gourt Name Q Pending

wy On appeal

‘Number Street Q Concluded
Case number

City State ZIP Code

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check all that apply and fill in the details below.

{] No. Go to line 11.
Wi Yes. Fill in the information below.

 

 

Describe the property Date Value of the property
; ; - Wages
Schrier, Tolin & Wagman LLC _ 01/07/2020 ¢ 1,350.00
Creditors Name oo a
1390 Piccard Drive, Suite 315 vance tpt
Number Street Explain what happened

CL) Property was repossessed.

 

i] Property was foreciosed.

 

 

Rockville MD 20850 SA Property was gamished.
City State ZIP Code Q Property was attached, seized, or levied.
Describe the property Date Value of the property

 

Creditors Name

 

Number Street
Explain what happened

Property was repossessed.
Property was foreclosed.

 

 

oy Sine TP Gade Property was garnished.

OCOoUu

Property was attached, seized, or levied.

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 5
Case 20-13189 Doc1 Filed 03/10/20 Page 44 of 54

Debtor 1 Robin Kiana Williams Case number (if known),

 

 

First Name Middle Name Last Name

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

W No

CJ] Yes. Fill in the details.

 

 

 

 

 

Describe the action the creditor took Date action Amount
was taken
Creditor's Name :
$
Number Street
City State ZIP Code Last 4 digits of account number: XXXX~.

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another official?

Ff No
UO Yes

List Certain Gifts and Contributions

13.Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

W No

LI Yes. Fill in the details for each gift.

Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts

 

Person to Whom You Gave the Gift

 

 

 

 

$
Number Street
City State ZIP Code
Person's relationship to you
Gifts with a total value of more than $600 Describe the gifts Dates you gave Vatue
per person Seana una anninnemannannen the gifts

- $

Person to Whom You Gave the Gift

$

 

 

Number Street

 

City State ZIP Code

Person’s relationship to you

Officiat Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 6

 

 
Case 20-13189 Doc1 Filed 03/10/20 Page 45 of 54

Debtor 1 Robin Kiana Williams Case number (i known)

First Name Middle Name Last Name

 

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

WA No

J Yes. Fill in the details for each gift or contribution.

Gifts or contributions to charities Describe what you contributed Date you Value
that total more than $600 contributed

 

Charity’s Name

 

 

Number Street

 

City State ZIP Code

Part: | List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
disaster, or gambling?

Wf No

CJ Yes. Fill in the details.

Describe the property you lost and Describe any insurance coverage for the loss Date of your Value of property
how the loss occurred | oo, a loss lost

Include the amount that insurance has paid. List pending insurance

claims on line 33 of Schedule A/B: Property.

List Certain Payments or Transfers

16. Within 14 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankruptcy petition?
Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

W No

(J Yes. Fill in the details.

 

 

 

Description and value of any property transferred Date payment or Amount of payment
transfer was
Person Who Was Paid occu nina tiinaeiininiss its ineniinaeenn wine, Made
Number Street : $
$

 

City State ZIP Code

 

Email or website address

 

Person Who Made the Payment, if Not You

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 7

 
Case 20-13189 Doc1 Filed 03/10/20 Page 46 of 54

 

 

 

 

Debtor 1 Robin Kiana Williams Case number (if known)
First Name Middie Name Last Name
Description and value of any property transferred Date payment or Amount of

transfer was made payment

 

Person Who Was Paid

 

Number Street

 

 

City State ZIP Code

 

Email or website address

 

Person Who Made the Payment, if Not You

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

W No

LJ Yes. Fill in the details.

 

 

 

Description and value of any property transferred Date paymentor Amount of payment
transfer was
_ made
Person Who Was Paid
Number Street §
$

 

City State ZIP Code

 

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?
Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
Do not include gifts and transfers that you have already listed on this statement.
w No
LJ Yes. Fill in the details.

Description and value of property Describe any property or payments received Date transfer
transferred or debts paid in exchange was made

 

Person Who Received Transfer

 

Number Street

 

 

City State ZIP Code

Person’s relationship to you

 

Person Who Received Transfer

 

Number Street

 

 

City State ZIP Code

Person’s relationship to you

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 8

 
Case 20-13189 Doc1 Filed 03/10/20 Page 47 of 54

Debtor 1 Robin Kiana Williams Case number (f known)

First Name Middle Name Last Name

 

 

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
are a beneficiary? (These are often called assef-protection devices.)

Wi No

C) Yes. Fill in the details.

Description and value of the property transferred Date transfer
was made

Name of trust

 

 

 

Ez List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
brokerage houses, pension funds, cooperatives, associations, and other financial institutions.

W No

QO Yes. Fill in the details.

 

 

Last 4 digits of account number Type of account or Date account was Last balance before
instrument closed, sold, moved, closing or transfer
or transferred
Name of Financial institution
XXXX— C) checking $
Number _ Street U) savings

QO Money market

 

: OC) Brokerage

 

 

 

 

City State ZIP Code Q Other
XXXX~ () checking $
Name of Financial institution
Q Savings
Number Street Q) Money market
Q Brokerage
QO Other.

 

City State ZIP Code

 

| 21, Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
| securities, cash, or other valuables?

i Wf No

| [2 Yes. Fill in the details.

 

 

 

 

 

 

 

Who else had access to it? Describe the contents Do you still
i owes wae enn con wor upututunntsnanas ncn, HAVE it?

| -ONo

: Name of Financial institution Name | o Yes
Number Street Number Street

i City State ZIP Code

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 9

 

 
Case 20-13189 Doc1 Filed 03/10/20 Page 48 of 54

Debtor 4 Robin Kiana Williams Case number (if known)

 

 

First Name Middle Name Last Name

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
No
OQ] Yes. Fill in the details.

 

 

 

 

 

 

 

 

 

 

 

 

Who else has or had access to it? Describe the contents Do you still
. _ have it?
~OINo
Name of Storage Facility Name : | Yes
Number Street Number Street
CityState ZIP Code
City State ZIP Code
ela eH Identify Property You Hold or Control for Someone Elise
23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
or hold in trust for someone.
No
C) Yes. Fill in the details.
Where is the property? Describe the property Value
Owner's Name §$
ib Street
Number Street
City State ZIP Code

 

City State ZiP Code

Give Details About Environmental Information

 

 

For the purpose of Part 10, the following definitions apply:

= Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,

including statutes or regulations controlling the cleanup of these substances, wastes, or material.

a Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or

utilize it or used to own, operate, or utilize it, including disposal sites.

® Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24, Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

W No

C2 Yes. Fill in the details.

 

 

 

 

Governmental unit Environmental law, if you know it
Name of site Govemmentat unit
Number Street Number Street
City State ZIP Code
Clty State ZIP Code
Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy

Date of notice

page 10

 
Case 20-13189 Doc1 Filed 03/10/20 Page 49 of 54

Debtor 4 Robin Kiana Williams Case number (irknown)

 

 

First Name Middle Name Last Name

25. Have you notified any governmental unit of any release of hazardous material?

W No

C Yes. Fill in the details.

 

 

 

Governmental unit Environmental jaw, if you know it
Name of site Govermmental unit
i Number Street Number Street
i
City State ZIP Code

 

City State ZIP Code

Date of notice

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

Wi No

Q) Yes. Fill in the details.

Court or agency Nature of the case

Case title

 

Court Name

 

 

Number Street

 

 

Case number City State ZIP Code

Ce Give Detalls About Your Business or Connections to Any Business

Status of the
case

aa | Pending
QO On appeal
C) concluded

 

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?

Q Asole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
OC) A member of a limited liability company (LLC) or limited liability partnership (LLP)

Ola partner in a partnership

C) An officer, director, or managing executive of a corporation

Q) An owner of at least 5% of the voting or equity securities of a corporation

wi No. None of the above applies. Go to Part 12.
Ql Yes. Check all that apply above and fill in the details below for each business.

 

Business Name

 

  

 

 

 

 

Business Name

_ EIN:

 

Number Street

 

_ From

 

City State ZIP Code

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy

Name of accountant or bookkeeper Dates business existed

Describe the nature of the business Employer Identification number
_ Do not include Social Security number or ITIN.

EIN:
Number Street sian nie nae ana seen
iccountant or bookkeeper Dates business existed
_ From
City State ZIP Code - : :
Describe the nature of the business Employer Identification number

Do not include Social Security number or ITIN.

page 11

 

 
Case 20-13189 Doc1 Filed 03/10/20 Page 50 of 54

Debtor 1 Robin Kiana Williams Case number (if known)

First Name Middle Name Last Name

 

 

 

Employer Identification number
_ Do not include Social Security number or ITIN.

Describe the nature of the business

 

 

Business Name

 

 

 

EIN:
Number Street Name of accountant or bookkeeper Dates business existed
From _ ss?
City State ZIP Code

 

 

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
institutions, creditors, or other parties.

Wi No

(J Yes. Fill in the details below.

Date issued

 

Name MM/DD/YYYY

 

Number Street

 

 

City State ZiP Code

| have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the
answers are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 1519, and 3571.

4 j Monn j
j Ay
x Liye *
Signature of Debtor 1 Signature of Debtor 2

a

Date. Date

    

Did you attach additional pages to Your Statement of Financial Affairs for individuals Filing for Bankruptcy (Official Form 107)?

} No

wi Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

UL) No

( Yes. Name of person Valli Lampkin . Attach the Bankruptcy Petition Preparer’s Notice,

 

Declaration, and Signature (Official Form 119).

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 12

 
Case 20-13189 Doc1 Filed 03/10/20 Page 51 of 54

B107 Attachment (Statement of Financial Affairs)

Part 4 Item 9 (Continued): Legal Actions, Repossessions, and Foreclosures

Case Title: Charlotte O’Brien vs: Robin Williams
Case Number: D-08-CV-19-025534
Court or Agency: District Court for Baltimore County
8914 Kelso Drive
Baltimore, MD 21221
Status: ACTIVE
Case Title: Dir., Office of Bud & Fin vs Williams, Robin Kiana
Case Number: 080400175992013
Court or Agency: District Court for Baltimore County
8914 Kelso Drive
Baltimore, MD 21221
Status: ACTIVE
Case Title: Regional Management Inc vs Williams, Robin K
Case Number: 010100036572009

Court or Agency: District Court for Baltimore City
501 E. Fayette Street

Baltimore, MD 21202
Status: ACTIVE
Case Title: Credit Acceptance Corp vs Dukes, Robin
Case Number: 010100117272012

Court or Agency: District Court for Baltimore City
501 E. Fayette Street
Baltimore, MD 21202

Status: ACTIVE

 
  
 
  
    

Case 20-13189 Doc1 Filed 03/10/20 Page 52 of 54

 

United States Bankruptcy Cotjt.e,, “9 .
District of Maryland ey oe

InRe: Robin Kiana Williams

Debtor(s) Chapter: 7

VERIFICATION OF CREDITOR MATRIX

The above named Debtors hereby verify that the attached list of creditors is true and correct to the best of their
knowledge.

4
Date: . 4 / df 200-0 Signature of Debtor(s): ha MMe’
, S,
Case 20-13189 Doc1 Filed 03/10/20

Aaron’s Sales & Leasing
1015 Cobb Place Blvd., N.W.
Kennesaw, GA 30144-3672

Baltimore Gas & Electric Co.
P. O. Box 1475
Baltimore, MD 21203

Bart Garry Law Office
911 N. Charles Street #3
Baltimore, MD 21201

Charlotte O’Brien
1506 Fitzpatrick Drive
Severn, MD 21144

Capital One Bank USA NA
P. O. Box 85015
Richmond, VA 23285-5075

Comcast
8110 Corporate Blvd
Baltimore, MD 21236

Credit Acceptance Corp.
25505 W. Twelve Mile Road, Suite 3000
Southfield, MI 48034

Director, Ofc of Budget & Finance
400 Washington Ave.
Towson, MD 21204

GM Financial
P.O. Box 181145
Arlington, TX 76096-1145

Johns Hopkins Medicine
3910 Keswick Road, Suite S-5100
Baltimore, MD 21211

Ms. Charlotte O’Brien
1506 Fitzpatrick Drive
Severn, MD 21144

Page 53 of 54
Case 20-13189 Doc1 Filed 03/10/20

Progressive Leasing
256 W. Data Drive
Draper, UT 84020

Regional Management Inc.
11 E. Fayette Street
Baltimore, MD 21202

Schrier, Tolin & Wagman LLC
1390 Piccard Drive, Suite 315
Rockville, MD 20850

Southwest Credit
4120 International Parkway, Suite 1100
Carrollton, TX 75007-1958

Mr. Jay B. Spirt P.A.
3600 St. Johns Lane #D
Ellicott City, MD 21042

T-Mobile Customer Relations
P. O. Box 37380
Albuquerque, NM 87176-7380

Transworld Systems Inc.
P. O. Box 15095
Wilmington, DE 19850

Mr. Robert Wagman, Esquire
1390 Piccard Street, #315
Rockville, MD 20850

Wells Fargo Bank Card Services
P.O. Box 14517

Credit Bureau Dispute Resolution
Des Moines, IA 50306

Page 54 of 54
